Watson, J.
The charter of the city of Rutland provides for the establishment -of a board of school commissioners, which board shall have the care and custody of all the property used for the several public schools of the city, employ teachers and fix their compensation, have the management and control of all the public schools of the city, ‘ ‘ examine and allow all claims arising therefrom, and draw warrants for the payment .of such claims upon the city treasurer”; and that “the city treasurer shall keep a separate account of all the moneys appropriated for the use of schools” and shall pay out of such moneys “all warrants drawn by the board of school commissioners for the use of schools.” These two provisions relating to the drawing of warrants by the school commissioners and the payment thereof by the treasurer are parts of the same section (31) and should be construed together. Thus construed there would not seem to be much doubt as to the true meaning. .
The claims to be examined and allowed by the board of commissioners are the claims of other persons growing out of the administration of the department of schools within the scope of the authority of the commissioners as such; and it is for the payment of such claims to the respective claimants that the commissioners are empowered to draw warrants upon the city treasurer. This view is strengthened by the subsequent provision in the same section that the compensation to the superintendent of schools “shall be paid by the school commissioners in the same manner as other expenses arising from the support of schools.” The charter contains no provision for the payment *313of such expenses by the commissioners in any other manner. The treasurer is made the' sole custodian of the moneys appropriated for the use of schools and the disbursing officer thereof ' in payment of warrants, drawn by the commissioners for such use. Yet if the latter can draw a warrant payable to some one of their number for the aggregate sum of a large number of claims examined and allowed by them and thereon get the money of the treasurer with which to pay the claims within the aggregation, warrants are not drawn by the commissioners upon the treasurer for the payment of such claims, and the treasurer is neither the sole custodian, nor the disbursing officer to that extent, of the moneys appropriated for the use of schools. With the overseer of the poor it is different, and the distinctions are significant here. The charter in express terms withholds from that officer the power to draw orders on the city treasurer and provides that'he shall be supplied with money for the purpose of his office, thus making him a disbursing officer in the payment of all bills contracted in the proper performance of his duties. Sec. 13.
Nor does the provision that the school commissioners shall have in general all the powers and authority, and perform all the duties pertaining to the office of prudential committee of school districts not inconsistent with the system established by the city charter, sustain the relator’s position. For we find no law giving prudential committee the powers here contended for, and if such law were found there would be grave doubts whether it be not inconsistent with the system here under consideration and hence by the terms of the charter not applicable. It follows that the writ should not issue.
In thus disposing of the case we have not taken into consideration one way or the other the resolutions passed by the board of aldermen on the recommendation of the mayor. Nor do we give any intimation as to whether the mayor and board of aldermen have any power thus to interfere with matters pertaining solely to the department of schools.

Petition dismissed with costs.